Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
The Abstract has been placed in a separate sheet on the following page.











Abstract
 	Techniques described herein may be utilized to implement methods and systems for lossless compression and serialization of arithmetic circuits to a bit stream using compression techniques such as the arithmetic coding. An arithmetic circuit representing a smart contract may be compressed using arithmetic coding, thereby generating a compressed arithmetic circuit that can be stored or broadcast to a blockchain network using less computational resources (e.g., data storage resources) than would otherwise be needed to store the arithmetic circuit. The arithmetic circuit can be efficiently compressed using entropy coding based on the frequency of elements in the data structure, such as the arithmetic operator types. Instructions for de-serialization and de-compression can also be embedded in the bit stream, and can be used (e.g., by another computer system) to reconstruct the original circuit in a lossless manner.











The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach of fairly suggest a method for compressing an arithmetic circuit representing a smart contract including obtaining a set of symbols based on the arithmetic circuit by parsing a file encoding the arithmetic circuit to identify a set of operators and sets of parameters for at least a portion of the set of operators, wherein the set of symbols are the operators and/or input wires; reducing an amount of data to store the arithmetic circuit by at least mapping a subset of the set of symbols to a range of coded values, selecting a coded value within the range of coded values; and representing, in a compressed arithmetic circuit, a first subset of the set of symbols with the coded value; and causing the compressed arithmetic circuit to be stored on node of a blockchain network as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuong D Ngo whose telephone number is (571)272-3731. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270 3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG D NGO/Primary Examiner, Art Unit 2182